Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 20 are objected to because of the following informalities:
In claim 2, the application is written as, “. . . if a signal exists in the non-overlapping region indicative of an weather condition”. The “an” in the phrase is a grammatical error. Please make appropriate correction.
In claim 20, the application is written as, “. . . wherein the processor circuit is constructed arranged to perform . . .”. In this phrase, it is believed the word “or” is missing between “constructed” and “arranged”. Please either correct this error or provide an explanation and intended meaning for the phrase.
Appropriate correction is required

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 11, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spies, Martin DE 19717399 (“Spies”).
Regarding claim 1, Spies teaches A method of detecting weather conditions (Spies; Description, Page 1, paragraph 6), the method comprising: 
providing in the system, a LIDAR sensor (Spies Figure 1, paragraph 7, IR distance sensor 101) having a transmitting portion including a light source (Spies Figure 2 paragraph 9, laser diodes 202) and illumination optics (Spies Figure 2 paragraph 9 optical unit 201), and a receiving portion having at least one photodetector (Spies Figure 2 paragraph 9 receiving diodes 206), for receiving reflected light, and receiving optics (Spies Figure 2 paragraph 9 optics 204), the receiving optics being spaced from the illumination optics (Spies; Description, Page 1, paragraph 7 optical unit 102 and 103; paragraph 9 laser diodes 202 and receiving diodes 206; Figure 1, Figure 2), the illumination optics and the receiving optics each defining a field of view (Spies; Figure 1, item 102 and 103), with the field of views overlapping at a certain distance from the sensor defining a solid object sensing region (Spies; Figure 1 item 106; Figure 7 paragraph 19 707 and 708), with a region located outside of the solid object sensing region defining a non-overlapping region (Spies; Figure 1 paragraph 8 optical beam path 104 and 105), 
determining, by the at least one photodetector, if a signal exists in the solid object sensing region indicative of a solid object therein (Spies; Figure 3 region 330 reflector objects 331 and 332; weakly reflecting objects 333, 334, 335; region 340 embankments 341, 342; guardrails, sides of buildings 325, 326), and 
determining, by the same at least one photodetector, if a signal exists in the non-overlapping region indicative of an weather condition (Spies; paragraph 14 Fig 3; fog 321 and 322, snowfall 324).  

Regarding claim 4, Spies further teaches, The method of claim 1, wherein the step of providing the sensor includes spacing the transmitting optics horizontally, vertically or both vertically and horizontally from the receiving optics within a housing of the sensor.  (Spies; Figure 1 paragraph 7; beam path 104 and 105). 

Regarding claim 6, Spies further teaches, The method of claim 1, wherein said at least one photodetector comprises a single photo detector or a photodetector array having a plurality of pixels on a focal plane array (Spies Figure 2 paragraph 9 laser diodes 202), with each pixel defining a field of view (Spies Fig 2 paragraph 9 “angular range”) that overlaps with the field of view defined by the illumination optics (Spies Fig 1 region 106) at a certain distance from the sensor, defining the solid object sensing region. (Spies; Figure 3 region 330 reflector objects 331 and 332; weakly reflecting objects 333, 334, 335; region 340 embankments 341, 342; guardrails, sides of buildings 325, 326). 

Regarding claim 11, Spies teaches, A system for detecting adverse conditions in an environment (Spies; Description, Page 1, paragraph 6), the system comprising: 
a LIDAR sensor (Spies Figure 1, paragraph 7, IR distance sensor 101) having a transmitting portion including a light source (Spies Figure 2 paragraph 9, laser diodes 202) and illumination optics (Spies Figure 2 paragraph 9 optical unit 201), and a receiving portion having at least one photodetector (Spies Figure 2 paragraph 9 receiving diodes 206) for receiving reflected light, and receiving optics (Spies Figure 2 paragraph 9 optics 204), the receiving optics being spaced from the illumination optics (Spies; Description, Page 1, paragraph 7; Figure 1 beam path 104 and 105, Figure 2 optical unit 201 and optics 204), the illumination optics and the receiving optics each defining a field of view (Spies Figure 1 beam path 104 and 105), with the field of views overlapping at a certain distance from the sensor defining a solid object 11sensing region (Spies; Figure 1 item 106), with a region located outside of the solid object sensing region defining a non-overlapping region (Spies; Figure 1 item 104 and 105), the photodetector being constructed and arranged to detect at least one signal when a solid object is in the solid object sensing region (Spies Fig 7 and 8 paragraph 19 contaminated truck 708)  and to detect at least one signal when a non-solid object is in the non-overlapping region (Spies Figure 3 paragraph 14 fog 321, snowfall 324), and 
a processor circuit (Spies Figure 2 paragraph 10) electrically coupled with the sensor and constructed and arranged to process signals obtained from the sensor. (Spies; Figure 9; Description page 2 paragraph 21).

Regarding claim 12, Spies further teaches, A system for detecting adverse conditions in an environment (Spies; Description, Page 1, paragraph 6), the system comprising: 
a LIDAR sensor (Spies Figure 1, paragraph 7, IR distance sensor 101) having a transmitting portion including a light source (Spies Figure 2 paragraph 9, laser diodes 202) and illumination optics (Spies Figure 2 paragraph 9 optical unit 201), and a receiving portion having at least one photodetector (Spies Figure 2 paragraph 9 receiving diodes 206) for receiving reflected light, and receiving optics (Spies Figure 2 paragraph 9 optics 204), the receiving optics being spaced from the illumination optics (Spies; Description, Page 1, paragraph 7; Figure 1 beam path 104 and 105, Figure 2 optical unit 201 and optics 204), the illumination optics and the receiving optics each defining a field of view (Spies Figure 1 beam path 104 and 105), with the field of views overlapping at a certain distance from the sensor defining a solid object 11sensing region (Spies; Figure 1 item 106), with a region located outside of the solid object sensing region defining a non-overlapping region (Spies; Figure 1 item 104 and 105), the photodetector being constructed and arranged to detect at least one signal when a solid object is in the solid object sensing region (Spies Fig 7 and 8 paragraph 19 contaminated truck 708)  and to detect at least one signal when a non-solid object is in the non-overlapping region (Spies Figure 3 paragraph 14 fog 321, snowfall 324), and 
a processor circuit (Spies Figure 2 paragraph 10) electrically coupled with the sensor and constructed and arranged to process signals obtained from the sensor. (Spies; Figure 9; Description page 2 paragraph 21).

Regarding claim 14, Spies further teaches, The system of claim 11, wherein the illumination optics (Spies Figure 2 paragraph 9 optical unit 201) is spaced vertically, horizontally or both vertically and horizontally from the receiving optics within a housing of the sensor. (Spies; Figure 1) .

Regarding claim 17, Spies further teaches, The system of claim 11, wherein said at least one photodetector comprises a single photodetector or a photodetector array having a plurality of pixels on a focal plane array (Spies Figure 2 paragraph 9 laser diodes 202), with each pixel having field of view (Spies Fig 2 paragraph 9 “angular range”) that overlaps with the field of view defined by the illumination optics at a certain distance from the sensor, defining the solid object sensing region.   (Spies; Figure 3 region 330 reflector objects 331 and 332; weakly reflecting objects 333, 334, 335; region 340 embankments 341, 342; guardrails, sides of buildings 325, 326).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 7-9, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spies, further in view of LaChapelle US 2018/0284226 (“LaChapelle”).

Regarding claim 2, Spies teaches The method of claim 1. Spies teaches the method according to claim 1 as well as the identification of a weather condition based on the backscatter value from particles such as water droplets. (Spies, Description, page 1, paragraph 8; Figure 1, particles 108 and backscatter value 112). 
However, Spies fails to teach wherein the weather condition is one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water.  
On the other hand, LaChapelle teaches wherein the weather condition is one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water.    (LaChapelle, Paragraph 25 line 7-12).
 Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spies’s method, in view of LaChapelle, such that the method would determine the weather condition including rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water. 
The motivation to do so is to assist self-driving vehicles or driver-assist programs to make changes to the vehicle control systems to allow for safer driving when conditions change.

Regarding claim 3, Spies teaches, The method of claim 1, wherein the system includes a processor circuit (Spies Figure 2 microprocessor 215 Paragraph 10). Spies also teaches detecting a signal in the non-overlapping region (Spies; Description, page 1, paragraph 8; beam path 104 and 105). 
However, Spies fails to teach if a signal exists in the non-overlapping region the method further comprises: using the processor circuit to filter out the weather condition from data obtained by the sensor.  
On the other hand, LaChapelle teaches using the processor circuit to filter out the weather condition from data obtained by the sensor.  (LaChapelle Page 19, paragraph 155, line 1-13).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spies’ method, in view of LaChapelle, such that  the processing circuit would process the signal detected in the non-overlapping region to filter out the weather condition from data obtained by the sensor.
The motivation to do so is to make a determination of a weather condition easier by isolating the data of a weather condition from the sum of all received signals to more accurately identify weather conditions and discern them from other types of objects.
Therefore, Spies, as modified in view of LaChapelle, teaches if a signal exists in the non-overlapping region the method further comprises: using the processor circuit to filter out the weather condition from data obtained by the sensor.

Regarding claim 7, Spies teaches, The method of claim 6. 
However, Spies fails to teach further comprising averaging existing signals in the non-overlapping region over multiple said pixels. 
On the other hand, LaChapelle teaches, further comprising averaging existing signals in the non-overlapping region over multiple said pixels.  (LaChapelle Figure 13, Paragraph 142 line 1-8; Paragraph 125). 
	Accordingly, it would be prima facie obvious to one skilled in the art to modify Spies’ method, in view of LaChapelle, since when using an array of receiving diodes or pixels, averaging the signals detected over the entire array of receiving pixels is a mathematically simple way of converting many values into one meaningful value. 
The motivation to do so would be if the detector described by Spies used an array of receivers, taking an average of the received signals would be one of the most obvious choices for analyzing data or image processing to determine weather conditions as described in claim 1.
	Therefore, Spies, as modified in view of LaChapelle, teaches, further comprising averaging existing signals in the non-overlapping region over multiple said pixels.

Regarding claim 8, Spies teaches, The method of claim 1, wherein the system includes a processor circuit (Spies Figure 2 microprocessor 215 Paragraph 10). if a signal exists in the non-overlapping region (Spies; Description, page 1, paragraph 7, line 2-3). 
However, Spies fails to teach, if a signal exists in the non-overlapping region, the method further comprises: using the processor circuit to determine a type of the weather condition as one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water. 
On the other hand, LaChapelle teaches, if a signal exists in the non-overlapping region, the method further comprises: using the processor circuit to determine a type of the weather condition as one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water.  (LaChapelle Page 18 paragraph 143; Page 2 paragraph 25 line 7-12).
Accordingly, it would have been prima facie obvious to one skilled in the art before the effective filing date to modify the processor circuit and non-overlapping region of the detector from Spies with the application of the processor circuit being to identify the weather condition detected by the sensor from LaChapelle. 
The motivation to do so would be that it would improve the safety of an autonomous or assisted-driving vehicle by informing the vehicle of hazardous weather conditions.
Therefore, Spies, as modified in view of LaChapelle, teaches, the method further comprises: using the processor circuit to determine a type of the weather condition as one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water.  

Regarding claim 9, Spies teaches, The method of claim 1, wherein the system includes a processor circuit (Spies Figure 2 microprocessor 215 Paragraph 10) and wherein, if a signal exists in the non-overlapping region (Spies; Description, page 1, paragraph 7 line 2-3). 
However, Spies fails to teach, if a signal exists in the non-overlapping region, the method further comprises: using the processor circuit to perform image processing on a signal existing in the non-overlapping region to distinguish between precipitating and non-precipitating weather conditions. 
On the other hand, LaChapelle teaches, if a signal exists in the non-overlapping region, the method further comprises: using the processor circuit to perform image processing on a signal existing in the non-overlapping region to distinguish between precipitating and non-precipitating weather conditions.  (LaChapelle Page 18 paragraph 143; Page 2 paragraph 25 line 7-12).
Accordingly, it would have been prima facie obvious to one skilled in the art before the effective filing date because it would be useful to an autonomous or assisted-driving system to know whether the view created by the device is limited by precipitating or non-precipitating conditions. 
The motivation to do so would be that precipitating conditions would be indicative of slick road surfaces while non-precipitating conditions would not affect the coefficient of friction of the surface of the road. In addition, if the processor is able to identify specific conditions, it would be easy to enable to processor circuit to identify whether the condition identified is one of a precipitating or non-precipitating nature.
Therefore, Spies, as modified in view of LaChapelle, teaches, if a signal exists in the non-overlapping region, the method further comprises: using the processor circuit to perform image processing on a signal existing in the non-overlapping region to distinguish between precipitating and non-precipitating weather conditions.  

Regarding claim 13, Spies teaches, The system of claim 11, wherein the processor circuit (Spies Figure 2 paragraph 10).
However, Spies fails to teach, is constructed and arranged determine the type of non-solid object detected.
  On the other hand, LaChapelle teaches, is constructed and arranged determine the type of non-solid object detected.  (LaChapelle Page 19, paragraph 155, line 1-13).
Accordingly, it would have been prima facie obvious to one skilled in the art before the effective filing date to modify these elements because the processor circuit in Spies is used to identify a small number of possible environmental conditions, and LaChapelle takes it one small step further and has a larger number of possible labels for different environmental conditions. 
The motivation to do so would be the added number of conditions recognized makes the vehicle operation safer and offers more accurate information regarding the environment surrounding the vehicle.
Therefore, Spies, as modified in view of LaChapelle, teaches, is constructed and arranged determine the type of non-solid object detected.

Regarding claim 15, Spies teaches, The system of claim 14 . . . and the receiving optics includes a lens (Spies Description Page 1 Paragraph 9 line 3).  
However, Spies fails to teach, wherein the illumination optics includes a diffuser. 
On the other hand, LaChapelle teaches, . . . wherein the illumination optics includes a diffuser (LaChapelle page 6 paragraph 61 line 4-8). 
Accordingly, it would have been prima facie obvious to one skilled in the art before the effective filing date to modify these elements because the diffuser would provide a wider angle of view from a single pulse of light than a single beam without being diffused. In addition, in order to make sense of the return pulses, they would have to be re-focused to a smaller volume of space to align with the condensed size of the receivers. 
The motivation to do so would be that the diffuser would work better than a lens that spreads light as the diffuser would more evenly distribute a light pulse and reduce the chance of missed objects.
Therefore, Spies, as modified in view of LaChapelle, teaches, wherein the illumination optics includes a diffuser.

Claim 18 is a system claim corresponding to method claim 7. It is rejected for the same reason.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spies, and further in view of Vuletici US 11,073,597.

Regarding claim 5, Spies teaches The method of claim 1. 
However, Spies does not teach, wherein the sensor is provided as a high- resolution flash LIDAR sensor. 
On the other hand, Vuletici teaches, wherein the sensor is provided as a high- resolution flash LIDAR sensor.  (column 3 line 30-37). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spies with a high-resolution flash LIDAR sensor from Vuletici, as a high resolution would have been one of the multitude of options available at the time. 
The motivation to do so would be that using a high-resolution flash LIDAR sensor would be an obvious choice to apply to vehicular application as the high-resolution would provide a better picture for the vehicle to observe solid objects and more faint aspects of the environment such as weather conditions.

Regarding claim 16, it is a system claim corresponding to method claim 5. It is rejected for the same reason.

Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spies, and further in view of Vuletici and LaChapelle.
Regarding claim 10, Spies, as modified in view of Vuletici teaches The method of claim 5.
However, Spies, as modified in view of Vuletici fails to teach, further comprising mounting the sensor on a vehicle as part of an advanced driver assist or autonomous vehicle system. 
On the other hand, LaChapelle teaches, further comprising mounting the sensor on a vehicle as part of an advanced driver assist or autonomous vehicle system.  (Page 12 paragraph 105, line 1-5; page 12 paragraph 106 line 1-4).
Accordingly, it would have been prima facie obvious to one skilled in the art before the effective filing date to further modify Spies’s method in view of LaChapelle to mount the sensor on a vehicle as part of an advanced driver assist or autonomous vehicle system because the use of high-resolution flash LIDAR in vehicle settings is one of its strongest applications. 
The motivation to do so would be that the high resolution image created by the sensor is effective at identifying both solid and non-solid objects in the field of view of the laser at a high frequency. In addition, high resolution flash LIDAR was one of a multitude of available LIDAR systems being applied to vehicles in recent history.

Regarding claim 19, Spies, as modified in view of Vuletici teaches, the system of claim 16, in combination with a vehicle (Vuletici, Page 12 paragraph 105, line 1-5; page 12 paragraph 106 line 1-4), wherein the detected non-solid object is an adverse weather condition affecting the vehicle and the processor circuit (Spies, Figure 2 paragraph 10).
However, Spies, as modified in view of Vuletici fails to teach, is constructed and arranged to determine a type of the weather condition as one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water.  
LaChapelle further teaches, is constructed and arranged to determine a type of the weather condition as one of rainfall, snowfall, hail, drizzle, haze, smog, fog, and spray formed by droplets of water.  (LaChapelle, Page 18 paragraph 143; Page 2 paragraph 25 line 7-12).
Accordingly, it would have been prima facie obvious to one skilled in the art before the effective filing date to further modify Spies’s system in view of LaChapelle, to use the LIDAR systems for vehicles to detect weather conditions paired with being able to identify the condition.
The motivation to do so is to help autonomous or assisted driving systems to take precautions when adverse conditions exist in the area surround a vehicle. It provides information to the vehicle’s operator regarding the limitations of the LIDAR detector due to environmental hazards and weather conditions, therefore providing the operator with information that can be used to change the speed of the vehicle as needed.

Regarding claim 20, Spies, as modified in view of Vuletici, teaches The system of claim 19 (See the evidence above in paragraph 33). 
However, Spies, as modified in view of Vuletici fails to teach, wherein the processor circuit is constructed arranged to perform image processing on the signal obtained when the non- solid object is detected in the non-overlapping region so as to distinguish between precipitating and non-precipitating weather conditions. 
On the other hand, LaChapelle teaches, wherein the processor circuit is constructed arranged to perform image processing on the signal obtained when the non- solid object is detected in the non-overlapping region so as to distinguish between precipitating and non-precipitating weather conditions. (LaChapelle, Page 18 paragraph 143; Page 2 paragraph 25 line 7-12; Figure 14 “Rain or fog” congruent to “precipitating or non-precipitating"). 
Accordingly, it would have been prima facie obvious to one skilled in the art before the effective filing date because it would be useful to an autonomous or assisted-driving system to know whether the view created by the device is limited by precipitating or non-precipitating conditions. 
The motivation to do so would be that precipitating conditions would be indicative of slick road surfaces while non-precipitating conditions would not affect the coefficient of friction of the surface of the road. In addition, if the processor is able to identify specific conditions, it would be easy to enable to processor circuit to identify whether the condition identified is one of a precipitating or non-precipitating nature.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL DONAVAN BROWN whose telephone number is (571)272-5331. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.B./
Examiner, Art Unit 3645                                                                                                                                                                                     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645